Exhibit 10.3

AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) to that certain Amended and Restated Employment
Agreement dated as of January 1, 2006 (the “Agreement”) is made and entered into
as of August 14, 2006 (the “Effective Date”) by and between Placer Sierra
Bancshares, a California corporation (the “Company”) and Ronald W. Bachli (the
“Executive”) (collectively sometimes referred to as the “Parties”).

WHEREAS, the Executive has expressed his desire and intention to retire and
resign as a director and the Chairman of the Board of Directors and Chief
Executive Officer of the Company, as well as to resign from all offices in which
he currently serves as a trustee, executive officer or director of the Company’s
subsidiaries and affiliates; and

WHEREAS, by resolution of the Board of Directors adopted on August 14, 2006, the
Company desires to facilitate the Executive’s retirement and resignation by
clarifying the Agreement to provide that such retirement and resignation from
all offices of the Company, its subsidiaries and affiliates constitutes “Good
Reason” for purposes of the benefits to which Executive is entitled upon the
termination of the Employment Period under the Agreement.

NOW THEREFORE, the Parties hereby agree to amend the Agreement as follows:

1. Section 3(c) of the Agreement is hereby amended to read in its entirety as
follows:

“3 (c) Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean in the absence of a written consent of the Executive:

(i) The assignment to the Executive of duties inconsistent with the Executive’s
status as Chairman of the Board and Chief Executive Officer of the Company or a
substantial adverse alteration in the nature or stature of the Executive’s
responsibilities from those described herein, which is not cured by the Company
within seven (7) business days after the Executive delivers written notice to
the Company of such assignment or alteration;

(ii) A reduction by the Company of the Executive’s then current Base Salary;

(iii) Any material breach by the Company of any provisions of this Agreement,
which breach is not cured by the Company within seven (7) business days after
the Executive delivers written notice of such breach to the Company;



--------------------------------------------------------------------------------

(iv) The Company’s requiring the Executive to be based at any office location
outside of Sacramento, California;

(v) Any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;

(vi) Any failure by the Company to comply with and satisfy Section 14 (c) of
this Agreement; and

(vii) The Executive’s written notice of retirement and resignation as a director
and the Chairman of the Board of Directors and Chief Executive Officer of the
Company, and as a trustee, director and officer of the Company’s affiliates and
subsidiaries; provided, however, that, for a period of 180 days following the
effective date of such retirement and resignation, and in consideration of the
payment by the Company of a consulting fee of $125,000, payable upon submission
of an executed unconditional Release in the form of Exhibit “A” attached hereto,
Executive shall make himself available to consult with and advise the Board of
Directors solely regarding management transition matters; provided, further,
that the Company shall reimburse the Executive for reasonable attorneys’ fees,
up to a maximum of $5,000, incurred in connection with the amendment of the
Executive’s SERP.”

2. The form of unconditional Release attached as Exhibit “A” to the Agreement is
replaced with the form of unconditional Release attached as Exhibit “A” to this
Amendment.

3. All other terms and conditions of the Agreement shall remain in full force
and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

In witness whereof, the Executive has hereunto set his hand and, pursuant to the
authorization from the Board of Directors of the Company, the Company has caused
these presents to be executed in its name on its behalf, all as of the day and
year first above written.

 

PLACER SIERRA BANCSHARES

By:

 

/s/ Larry Mitchell

Name:

  Larry Mitchell

Title:

  Director Date:   August 14, 2006

 

/s/ Ronald W. Bachli

RONALD W. BACHLI

Date: August 14, 2006